 

Exhibit 10.1

 

THIRD AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
this 18th day of December 2007, by and between GeoPetro Resources Company, a
California corporation (“Company”) and J. Chris Steinhauser (“Employee”).

 

RECITALS

 

A.                                    Company and Employee are parties to that
certain Employment Agreement dated June 19, 2000 (the “Original Agreement”),
First Amendment to Employment Agreement dated December 12, 2002 and Second
Amendment to Employment Agreement dated January 1, 2005, pursuant to which
Employee agreed to provide certain services to Company and Company agreed to
employ Employee as its Chief Financial Officer and Vice President of Finance.

 

B.                                    The term of the Original Agreement was for
two years, from June 19, 2000 through June 18, 2002 continuing on a
month-to-month basis thereafter, the term of the First Amendment to Employment
Agreement was for three years, from June 19, 2002 through June 18, 2005
continuing on a month-to-month basis thereafter and the term of the Second
Amendment to Employment Agreement was for three years and six months, from
January 1, 2005 through June 30, 2008.

 

C.                                    The parties hereto now wish to amend the
Original Agreement, the First Amendment to Employment Agreement and the Second
Amendment to the Employment Agreement to extend the term thereof for a definite
term and to reflect such other changes as indicated herein.

 

NOW, THEREFORE, Company and Employee hereby agree as follows:

 

1. Effective Date. The effective date of this Amendment shall be December 18,
2007 (the “Amendment Effective Date”).

 

2. Amendment of Original Agreement, First Amendment to Employment Agreement and
Second Amendment to Employment Agreement. The parties hereby amend the Original
Agreement, the First Amendment to Employment Agreement and Second Amendment to
Employment Agreement as follows:

 

(a)                                 Term. Section 2(a) of the Second Amendment
to Employment Agreement shall be deleted and replaced in full with the
following:

 

1.1                   Employment Term. The terms of Employee’s employment under
this Agreement shall commence as of December 18, 2007 (the “Effective Date”) and
shall continue until December 31, 2010 (the “Termination Date”), unless earlier
terminated in accordance with Section 3 hereafter.  The period commencing as of
the Effective Date and ending on the Termination Date is hereinafter referred to
as the “Employment Term”.

 

 

--------------------------------------------------------------------------------


 

(b)                                 Salary. Section 2(b) of the Second Amendment
to Employment Agreement shall be deleted and replaced in full with the
following:

 

1.5.                Base Salary. For all the services rendered by Employee
hereunder, the Company shall pay Employee a base salary (the “Base Salary”) at
the annual rate of $163,200.  Employee’s Base Salary shall be payable in
installments at such times as the Company customarily pays its other employees.

 

3.                                      Integration. To the extent of any
inconsistencies between the terms and conditions of the Original Agreement, the
First Amendment to Employment Agreement, the Second amendment to Employment
Agreement and those of this Amendment, this Amendment shall govern. Except to
the extent that the provisions of the Original Agreement, the First Amendment to
Employment Agreement or the Second Amendment to Employment Agreement are so
superseded, they shall remain in full force and effect.

 

4.                                      Counterparts. This Amendment may be
executed in one or more counterparts, each of   which shall be an original, but
all of which together shall constitute one instrument.

 

 

IN WITNESS WHEREOF, Company and Employee have executed this Amendment as of the
date first above written.

 

GEOPETRO RESOURCES COMPANY

 

 

 

Stuart J. Doshi

 

J. Chris Steinhauser

 

By:

Stuart J. Doshi

J. Chris Steinhauser

Title:

President & CEO

 

 

 

--------------------------------------------------------------------------------